COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                              NO. 02-13-00033-CV


TRAVIS HAZLEWOOD, GEORGE                                           APPELLANTS
HAZLEWOOD, ERIN HAZLEWOOD
PABODY, AND SEALY FOUR
COMPANY D/B/A SWEET-WATER
WELL SERVICE
                                        V.

S. GARY WERLEY                                                        APPELLEE


                                    ------------

        FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                                    ORDER

                                    -----------

      The court has been notified that a petition for bankruptcy has been filed by

Travis Wilbanks Hazlewood on March 7, 2013, in the United States Bankruptcy

Court, Northern District of Texas, Cause No. 13-41109-dml13. Accordingly, this

appeal is suspended. See Tex. R. App. P. 8.2.

      For administrative purposes, this cause is STAYED and will be treated as

a closed case. It may be reinstated on prompt motion by any party pursuant to
rule 8.3(a). See Tex. R. App. P. 8.3(a). Such motion shall also specify what

further action, if any, is required from this court upon reinstatement of the appeal.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court judge, and the trial court clerk.

      DATED April 9, 2013.

                                                      PER CURIAM